33 U.S. 492 (____)
8 Pet. 492
THE UNITED STATES, APPELLANTS
v.
FRANCES P. FATIO'S AND LOUISA HALLOWES'S HEIRS.
Supreme Court of United States.

The case was submitted by Mr Call, for the United States; and by Mr White, for the appellees.
Mr. Chief Justice MARSHALL delivered the opinion of the Court.
This was a petition presented in pursuance of the act of congress, of the 23d of May 1828, providing for the adjudication of private land claims in Florida. The petitioners state that their claim is founded upon a grant for ten thousand acres of land, made by the governor of the province, then under the dominion of the king of Great Britain, to their ancestor Philip P. Fatio, deceased; and that by the stipulations of the treaty between their Britannic and catholic majesties, dated the 3d of September 1783, provision was made in the fifth article, that the British proprietors should be allowed a specified period to sell their lands in the provinces of East and West Florida, which were by that treaty ceded to Spain.
It was further provided, that where the value of the possessions was such, that "they should not be able to dispose of them within the said term, then his catholic majesty shall grant them a prolongation proportioned to that end."
Provision was also made by Spain in favour of such of the British proprietors as remained in the province, and became Spanish subjects. The ancestor of the petitioners remained and took the oath of allegiance, and the lands were surveyed and confirmed to him by the Spanish authorities.
The title was presented to the commissioners, and a report made in favour of the grant; and by the third section of the act of congress, approved May the 26th 1830, it was provided, "that all claims derived from the former British government, *493 contained in the reports of the commissioners of East Florida, who did not avail themselves of the treaty between Spain and England, signed at Versailles on the 20th of January 1783, by leaving said province, but who remained in the same and became Spanish subjects, and whose titles were approved by the Spanish authorities, and have been recommended by the commissioners, or the register and receiver acting as such, be, and the same are hereby confirmed."
The treaty referred to in the above recited act, was evidently intended to be that of the 3d of September 1783, and the article is the fifth of that treaty, and not the third, as alleged in the petition.
In addition to the above laws and treaties, the petitioners have proved a possession, which constitutes a title by prescription, by the laws of Spain.
It is therefore considered, adjudged and decreed, that the decree of the superior court of East Florida, be affirmed.
This cause came on to be heard on the transcript of the record from the superior court for the eastern district of Florida, and was argued by counsel; on consideration whereof, it is ordered, adjudged and decreed by this court, that the decree of the said superior court in this cause be, and the same is hereby affirmed in all respects.